Title: From George Washington to Brigadier General William Maxwell, 1 September 1777
From: Washington, George
To: Maxwell, William



Sir,
Head Quarters Wilmington [Del.] 1 Septem. 1777.

Previous to the Arrival of your Letter of this morning I had received Intelligence of the Return of that party of the Enemy which was sent to Warwick—I cannot but regret that a proper Number of Men had not been detached immediately after them, as it appears that if this measure had been seasonably taken the plunderers would have been cut off—as to any future operations against them I must leave the planning of them intirely to your Discretion—all that I have to observe and recommend to you on this head is, that the Troops should not be harass’d by being indiscriminately employed on every slight occasion, but that their Exertions should be reserved for objects worthy of attention and where there is a well-grounded hope of Success, without these Restrictions your Men will suffer much from the Fatigue of their Excursions without producing any suitable good end.
Colonel Armand has complaind to me of some Insults offer’d him by a Lieutenant Colonel of Horse whose name he does not mention, it will be easy for him to name the Gentleman to you, and you will order a Court of Inquiry upon the matter. I am Sir Your most obedt hble Servt.

I have orderd Six hundred men from Genl Greens and Genl Stevenss Divisions to assist in removing Stores which are on the left Flank of the Enemy you will second and aid them as much as lies in your power, and if there are any Commissaries or Quartermasters in the way urge them to use all possible Diligence in this business.

